Citation Nr: 1713945	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-46 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement for service connection for a psychiatric disorder to include PTSD.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to January 1995.  The Veteran additionally served in the National Guard and the Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran states she has PTSD, depression, and a panic disorder (originally claimed as agoraphobia) as a result of a personal assault in service.  See April 2012 VA 21-526 Veterans Application for Compensation or Pension; March 2017 VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  

The Veteran receives or received Social Security Administration (SSA) benefits for a mental health disability.  See March 2015 VA treatment records.  The Board finds no evidence that the SSA records were requested or obtained and associated with the file.  These SSA records must be attempted to be obtained because these records are potentially pertinent to the Veteran's current claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran stated she was silent about the assault for many years after service and has not submitted lay or medical evidence, besides her own statements supporting her claim, to corroborate her account of her stressor after being given appropriate notice.  Therefore, a remand for an opinion under 38 C.F.R. § 3.304(f)(5) is not appropriate at this time.

However, the Veteran has not been provided a VA examination or medical opinion regarding her claim.  A VA examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) establishment of an in-service event, injury or disease; and (3) indication that the current disability may be associated with an in-service event.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran has been treated for PTSD, a major depressive disorder, and a panic disorder and has had various evaluations, screenings, and treatment regarding her PTSD, major depressive disorder, and panic disorder.  See May 2002-September 2014 VA treatment records.

The Veteran stated she had "severe menstrual problems and severe pain" after the assault.  See March 2017 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  The Veteran's service treatment records indicate she developed menstrual problems and pain in service.  See November 1992, December 1992, and November 1993 service treatment records.  

The Veteran contends her symptoms of PTSD and other symptoms; including depression, anxiety, and social isolation, are traceable to service and she has had these symptoms since service.  For the low threshold of determining when an examination is necessary, these statements support that the symptoms "may be associated" with service, as they are capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).  Therefore, a medical examination and opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Request from SSA copies of any available records for any disability benefits the Veteran received.  If any records requested are not obtained, provide the Veteran with notice pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule a VA examination to determine the presence and etiology of any acquired psychiatric disorder, to include PTSD, and whether it is at least as likely as not that Veteran's acquired psychiatric disorder is related to or caused by a personal assault in service or any other event in service.  The examiner is requested to review all pertinent records associated with the claims file.  In reviewing the Veteran's claims file, the examiner should consider whether the Veteran's reports of assault are consistent with the service treatment records and identify any additional evidence, including lay statements submitted by the Veteran, which support the finding of an in-service personal assault.

3.   After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, issue the Veteran a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





